Citation Nr: 0604855	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-34 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable rating for vivax malaria.  


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

Treatment records from September 1999 to February 2000 show 
that the veteran was diagnosed as having possible 
radiculopathy of his flexor pollicis longus, impingement 
syndrome of his right shoulder, possible compressive 
neuropathy of his right upper extremity, right shoulder 
supraspinatus tendinosis, and potential right C6 
radiculopathy from C5-6 disc protrusion.  The veteran 
complained of constant arm, neck, shoulder, and buttock pain, 
and physicians found that he was unable to flex the 
interphalangeal joints of his right hand.  One physician 
opined that, because neck and shoulder symptomatology began 
immediately after the veteran's August 1999 malaria relapse, 
any noted myopathy or neuropathy might be related to malaria.  
The veteran has not specifically argued that these injuries 
are residual of or secondary to malaria, and this matter has 
not yet been addressed by the RO.  Inasmuch as this matter is 
not inextricably intertwined with the issue now before the 
Board on appeal, it is referred to the RO for any appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have active malaria or residuals of 
malaria.  




CONCLUSION OF LAW

Criteria for a compensable rating for vivax malaria have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.16, 4.88b, Diagnostic Code 6304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in December 2002 and September 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence the veteran was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  In this case, VA gave the 
veteran an initial VCAA notice in December 2002, prior to the 
March 2003 AOJ decision on appeal.  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
The veteran requested a hearing before the Board, but failed 
to appear for a hearing scheduled in April 2005.  When an 
appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.702(d).  
Thus, all known and available records relevant to the issue 
on appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

The veteran argues that the RO's assignment of a 
noncompensable rating for malaria disregards the chronic and 
debilitating manifestations of his condition.  The veteran 
alleges that he experienced four relapses of malaria after 
his initial diagnosis.  He maintains that he was hospitalized 
for malaria in May 1971 and September 1999, and avers that he 
experienced relapses but was not hospitalized in July 1973 
and 1981.  He avers that the recuperation period following a 
relapse interferes with his employment.

The veteran submitted treatise evidence that identified vivax 
and falciparum species of malaria as potentially chronic 
disease, which may cause clinical relapses of malarial 
symptoms that result in an average loss of twelve days of 
productive output.  The evidence indicated that the vivax 
species can remain dormant in the liver for three months to 
five years before triggering relapses.  The evidence 
additionally indicated that treatment of the disease is 
increasingly difficult because certain species of malaria are 
resistant to traditional medications.  

The veteran's service medical records show that May 1971 
blood smears were positive for malarial parasites, and the 
veteran was diagnosed as having vivax malaria.  The physician 
noted that the veteran had a history of vivax and falciparum 
malaria in April 1970, but there is no record of that 
diagnosis or related treatment.

The veteran's private medical records indicate that the 
veteran sought treatment for a fever at a private hospital in 
August 1999.  Blood smears were negative for malarial 
parasites but, because other lab values suggested that the 
veteran had acute malaria, physicians opined that the veteran 
was probably experiencing a relapse of vivax malaria.  
Physicians noted a history of malaria relapses in 1974, 1978, 
and 1982.

An undated treatment record noted the veteran's history of 
malaria relapse in 2000.

During a July 2004 VA examination, the examiner opined that 
the veteran no longer had malaria because he was asymptomatic 
and blood smears were negative for malarial parasites.  The 
examiner noted a history of malaria relapses in April 1971, 
1973, 1978, and 1999.  

During another July 2004 VA examination performed to assess 
potential liver damage, the examiner opined that the veteran 
did not have an active disease or complications residual from 
malaria or malaria treatment.  The examiner found no signs of 
advanced liver disease and liver and renal function studies 
were normal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  See 
38 C.F.R. Part 4.  When a veteran appeals an original 
assignment of a disability rating following an award of 
service connection, VA will analyze the severity of the 
veteran's disability from the time of the initial assignment 
of the rating to the time of review, specifically considering 
the possibility of separate "staged" ratings for different 
periods of time.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Diagnostic Code 6304 allows for the assignment of ratings for 
malaria and directs assignment of a 100 percent rating for 
malaria as an active disease.  See 38 C.F.R. § 4.88b.  
Relapses of the disease must be confirmed by the presence of 
malarial parasites in blood smears.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6304, Note.  Residuals of the disease such as 
liver or spleen damage are evaluated under the appropriate 
system.  The evidence of record does not show that the 
veteran has active malaria.  In fact, in July 2004, two VA 
examiners found that the veteran did not have an active 
condition.  The evidence also fails to demonstrate that the 
veteran has experienced regular relapses of the disease; a 
blood smear performed in May 1971 was positive for malarial 
parasites, but blood smears performed in August 1999 and July 
2004 were negative.  Therefore, given the evidence of record, 
a compensable rating is not warranted under Diagnostic Code 
6304.

Additionally, there is no evidence of genitourinary damage 
residual to malaria.  There is no evidence of record of 
possible spleen damage, and VA examiners found no evidence of 
liver damage or other complications residual from malaria or 
treatment of malaria.  The Board notes that the veteran's 
treatment records identify potential residuals unrelated to 
the genitourinary system; the veteran was treated for 
possible neck, shoulder, arm, and hand neuropathy shortly 
after his August 1999 relapse.  There is no medical evidence 
of record identifying neuropathy as related to malaria, and 
that issue has been referred to the RO for any additional 
development.  

The veteran argued that the RO inadequately evaluated his 
disability because it relied exclusively on evidence from 
blood smears, which may fail to reveal the presence of 
malarial parasites; however, the criteria of Diagnostic Code 
6304 require that relapses be confirmed by the presence of 
malaria parasites in blood smears, and VA may not consider 
factors outside the rating criteria when evaluating a 
disability.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Therefore, VA may not grant a compensable rating for 
active malaria based on relapses of the disease without 
positive evidence of malarial parasites in blood smears.  

The veteran additionally contended that his July 2004 VA 
examination was deficient because he was not experiencing a 
relapse at the time of the examination.  Nevertheless, the 
rating criteria of Diagnostic Code 6304 does not allow 
assignment of a compensable rating without medical evidence 
that the veteran has active malaria at the time that the 
rating is assigned.  

The Board reviewed the treatise evidence of record, which 
indicated that vivax and falciparum malaria may cause chronic 
relapses and may be resistant to the medications prescribed 
to the veteran while he was in active service.  Although this 
evidence provides general information about the nature of 
malaria, it does not provide probative medical evidence that 
the veteran has active vivax or falciparum malaria.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (stating that 
treatise hypotheses are usually too generalized to provide 
medical evidence related to a particular claimant's 
disability).  In the absence of medical findings confirming 
the presence of the disease, the treatise evidence cannot 
demonstrate that the veteran has active malaria.

The Board also considered the veteran's assertion that his 
personal research convinced him that he has chronic malaria.  
Lay witnesses may substantiate a claim with testimony related 
to observable manifestations of a disease, but lay witnesses 
are not competent to offer medical opinions that require 
specialized knowledge or expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, the 
veteran's statements alone, without verifying medical 
evidence, cannot demonstrate that the veteran has active 
malaria.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  The veteran alleges that malaria relapses 
result in frequent hospitalization and interfere with his 
regular employment; however, there is no medical evidence 
that the veteran has experienced a relapse since 1999.  
Additionally, the veteran alleged that he experienced three 
relapses in the thirty-three years following his discharge 
from active service, which does not show a recurrence of 
relapse sufficient to denote a marked interference with 
employment.  Therefore, the Board finds that the schedular 
criteria adequately address the veteran's clinically 
established impairment, and a compensable rating for malaria 
must be denied.  




ORDER

A compensable rating for vivax malaria is denied.





____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


